Order of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about June 28, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crime of attempted assault in the second degree (two counts), and placed him in the custody of the Office of Children and Family Services for a period of 18 months, with no credit allowed for his 97 days in detention pending disposition, unanimously affirmed, without costs.
The court properly exercised its discretion in declining to credit appellant’s detention time toward his placement under the dispositional order (see Family Ct Act § 353.3 [5]). At the conclusion of the dispositional hearing, and in its dispositional order, the court fully articulated appropriate reasons for this determination. The court relied on probation and mental health services reports that recommended a highly structured residential setting in order to address appellant’s mental health problems and his escalating criminal behavior and substance *349abuse, and it “properly determined that an award of predetention credit would result in a period of placement of insufficient duration to serve the best interests of the appellant or to adequately protect the community” (Matter of Mack M., 175 AD2d 869, 869 [1991]). Concur—Buckley, P.J., Marlow, Sullivan, Gonzalez and Sweeny, JJ.